EXHIBIT 10.8


 


OSHKOSH B’GOSH, INC.
1994 INCENTIVE STOCK PLAN
(AS AMENDED THROUGH 5/10/05)


 

I.                                         INTRODUCTION

 

1.01                           Purpose.  This plan shall be known as the Oshkosh
B’Gosh, Inc. 1994 Incentive Stock Plan (the “Plan”).  The purpose of the Plan is
to provide an incentive for key employees of Oshkosh B’Gosh, Inc. and its
Subsidiaries to improve corporate performance on a long-term basis, and to
attract and retain key employees.  It is intended that the Plan and its
operation comply with the provisions of Rule 16b-3 under the Securities Exchange
Act of 1934 (or any successor rule).

 

1.02                           Effective Date.  The effective date of the Plan
shall be August 8, 1994, subject to approval of the Plan by shareholders of the
Company.  Any Award granted prior to such shareholder approval shall be
expressly conditioned upon shareholder approval of the Plan.

 

II.                                     PLAN DEFINITIONS

 

2.01                           Definitions.  For Plan purposes, except where the
context clearly indicates otherwise, the following terms shall have the meanings
set forth below:

 

(a)                                  “Award” shall mean the grant of any form of
stock option or restricted stock.

 

(b)                                 “Board” shall mean the Board of Directors of
the Company.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

(d)                                 “Committee” shall mean the Committee
described in Section 4.01 or the person or persons to whom the committee has
delegated its power and responsibilities under Section 4.03.

 

(e)                                  “Company” shall mean Oshkosh B’Gosh, Inc.,
a Wisconsin corporation.

 

1

--------------------------------------------------------------------------------


 

(f)                                    “Company Stock” shall mean the Company’s
Class A Common Stock and such other stock and securities as may be substituted
therefor pursuant to Section 3.02.

 

(g)                                 “Eligible Employee” shall mean any regular
salaried employee of the Company or a Subsidiary who satisfies the requirements
of Section 5.01.

 

(h)                                 “Fair Market Value” on any date shall mean,
with respect to Company Stock, if the stock is then listed and traded on a
registered national securities exchange, or is quoted in the NASDAQ National
Market System, the mean of the high and low sale prices recorded in composite
transactions as reported by a reliable source for such date.  In the absence of
reported sales or if the stock is not so listed or quoted, but is traded in the
over-the-counter market, Fair Market Value shall be the mean of the closing bid
and asked prices for such shares on the relevant date.

 

(i)                                     “Grantee” shall mean any person who has
been granted an Award under the Plan.

 

(j)                                     “Option Period” shall mean the period of
time provided pursuant to Section 6.04 within which a stock option may be
exercised.

 

(k)                                  “Subsidiary” shall mean any corporation,
partnership, limited liability company, joint venture or other entity now or
hereafter in existence in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company, and any other business venture
designated by the Committee in which the Company has a significant interest, as
determined in the discretion of the Committee.

 

III.                                 SHARES SUBJECT TO AWARD

 

3.01                           Available Shares.  The total number of shares of
Company Stock that may be issued under the Plan shall not exceed two million
eight hundred thousand (2,800,000) shares.  Shares subject to and not issued
under an option which expires, terminates, is canceled or forfeited for any
reason under the Plan and shares of restricted Company Stock which have been
forfeited before the Grantee has received any benefits of ownership, such as
dividends from the forfeited shares, shall again become available for the
granting of Awards.

 

3.02                           Changes in Common Stock.  If any stock dividend
is declared upon the Company Stock, or if there is any stock split, stock
distribution, or other recapitalization of the Company with respect to the
Company Stock, resulting in a split or combination or

 

2

--------------------------------------------------------------------------------


 

exchange of shares, the aggregate number and kind of shares which may thereafter
be granted under the Plan shall be proportionately and appropriately adjusted
and the number and kind of shares then subject to options granted to employees
under the Plan and the per share option price therefor shall be proportionately
and appropriately adjusted, without any change in the aggregate purchase prices
to be paid therefor.

 

IV.                                ADMINISTRATION

 

4.01                           Administration by the Committee.  The Plan shall
be administered by a committee designated by the Board to administer the Plan
and shall initially be the Compensation Committee of the Board.  The Committee
shall be constituted to permit the Plan to comply with the provisions of Rule
16b-3 under the Securities Exchange Act of 1934 (or any successor rule).  A
majority of the members of the Committee shall constitute a quorum.  The
approval of such a quorum, expressed by a vote at a meeting held either in
person or by conference telephone call, or the unanimous consent of all members
in writing without a meeting, shall constitute the action of the Committee and
shall be valid and effective for all purposes of the Plan.

 

4.02                           Committee Powers.  The Committee is empowered to
adopt such rules, regulations and procedures and take such other action as it
shall deem necessary or proper for the administration of the Plan and, in its
discretion, may modify, extend or renew any Award theretofore granted.  The
Committee shall also have authority to interpret the Plan, and the decision of
the Committee on any questions concerning the interpretation of the Plan shall
be final and conclusive.  The Committee may consult with counsel, who may be
counsel for the Company, and shall not incur any liability for any action taken
in good faith in reliance upon the advice of counsel.

 

Subject to the provisions of the Plan, the Committee shall have full and final
authority to:

 

(a)                                  designate the persons to whom Awards shall
be granted;

 

(b)                                 grant Awards in such form and amount as the
Committee shall determine;

 

(c)                                  impose such limitations, restrictions and
conditions upon any such Award as the Committee shall deem appropriate, and

 

(d)                                 waive in whole or in part any limitations,
restrictions or conditions imposed upon any such Award as the Committee shall
deem appropriate.

 

4.03                           Delegation by Committee.  The committee
designated by the Board under Section 4.01 may delegate all or any part of its
responsibilities and powers to any

 

3

--------------------------------------------------------------------------------


 

executive officer or officers of the Company selected by it, provided that no
such delegation shall be made with respect to the grant of any Award to the
President or any Vice President of the Company, and any such delegation shall
comply in all respects with the requirements and conditions of Section 157 of
the Delaware General Corporation Law.  Any such delegation may be revoked by the
Board or by the committee at any time.

 

V.                                    PARTICIPATION

 

5.01                           Eligibility.  Key employees of the Company and
its Subsidiaries (including officers and employees who may be members of the
Board) who, in the sole opinion of the Committee, contribute significantly to
the growth and success of the Company or a Subsidiary shall be eligible for
Awards under the Plan.  From among all such Eligible Employees, the Committee
shall determine from time to time those Eligible Employees to whom Awards shall
be granted.  No eligible employees shall be granted an Award or Awards covering
more than 50,000 shares of Company Stock in any calendar year.  No Eligible
Employee shall have any right whatsoever to receive an Award unless so
determined by the Committee.

 

5.02                           No Employment Rights.  The Plan shall not be
construed as conferring any rights upon any person for a continuation of
employment, nor shall it interfere with the rights of the Company or any
Subsidiary to terminate the employment of any person or to take any other action
affecting such person.

 

VI.                                STOCK OPTIONS

 

6.01                           General.  Stock options granted under the Plan
may be in the form of incentive stock options (within the meaning of Code
Section 422) or non-qualified stock options; provided, however, that incentive
stock options shall only be granted to Eligible Employees who are employed by
the Company or a parent or subsidiary corporation of the Company.  Each option
granted under the Plan shall be evidenced by a stock option agreement between
the Company and the Grantee which shall contain the terms and conditions
required by this Article VI, and such other terms and conditions, not
inconsistent herewith, as the Committee may deem appropriate in each case.  The
holder of an option shall not have any rights as a stockholder with respect to
the shares covered by an option until such shares have been delivered to him or
her.

 

6.02                           Option Price.  The price at which each share of
Company Stock covered by an option may be purchased shall be determined in each
case by the Committee and set forth in each stock option agreement.  In no event
shall such price be less than one hundred percent (100%) of the Fair Market
Value of the Company Stock when the option is granted.  Employees who own,
directly or indirectly, within the meaning of Code Section 425(d), more than 10%
of the voting power of all classes of stock of the

 

4

--------------------------------------------------------------------------------


 

Company or any parent or subsidiary corporation shall not be eligible to receive
an incentive stock option hereunder unless the purchase price per share under
such option is at least 110% of the Fair Market Value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of 5 years from the date such option is granted.

 

6.03                           Date Option Granted.  For purposes of the Plan, a
stock option shall be considered as having been granted on the date on which the
Committee authorized the grant of the option, except where the Committee has
designated a later date, in which event the later date shall constitute the date
of grant of the option; provided, however, that in either case notice of the
grant of the option shall be given to the employee within a reasonable time.

 

6.04                           Period for Exercise of Options.  Each stock
option agreement shall state the period or periods of time within which the
option may be exercised by the Grantee, in whole or in part, which shall be the
period or periods of time as may be determined by the Committee, provided that: 
(a) No option granted under this Plan may be exercised until at least six months
from the later of (i) the date of grant or (ii) shareholder approval of the
Plan, (b) No Option Period for an incentive stock option may exceed ten (10)
years from the date the option is granted, and (c) No option may be treated as
an incentive stock option unless the Grantee exercises the option while employed
by the Company or a Subsidiary or within three months after termination of
employment, or if termination is caused by death or disability, within one year
after such termination.

 

6.05                           Special Rule for Incentive Stock Options.  For so
long as Section 422 (or any successor provision) of the Code so provides, the
aggregate Fair Market Value (determined as of the date the incentive stock
option is granted) of the number of shares with respect to which incentive stock
options are exercisable for the first time by a Grantee during any calendar year
shall not exceed One Hundred Thousand Dollars ($100,000) or such other limit as
may be required by the Code.

 

6.06                           Method of Exercise.  Subject to Section 6.04,
each option may be exercised in whole or in part from time to time as specified
in the stock option agreement.  Each Grantee may exercise an option by giving
written notice of the exercise to the Company, specifying the number of shares
to be purchased, accompanied by payment in full of the purchase price therefor.
The purchase price may be paid in cash, by check, or, with the approval of the
Committee, by delivering shares of Company Stock which have been beneficially
owned by the Grantee, the Grantee’s spouse, or both of them for a period of at
least six months prior to the time of exercise (“Delivered Stock) or a
combination of cash and Delivered Stock.  Delivered Stock shall be valued at its
Fair Market Value determined as of the date of exercise of the option.  No
Grantee shall be under any obligation to exercise any option hereunder.

 

5

--------------------------------------------------------------------------------


 

6.07                           Merger, Consolidation or Reorganization.  In the
event of a merger, consolidation or reorganization with another corporation in
which the Company is not the surviving corporation, the Committee shall, subject
to the approval of the Board of Directors of the Company, or the board of
directors of any corporation assuming the obligations of the Company hereunder,
take action regarding each outstanding and unexercised option pursuant to either
clause (a) or (b) below:

 

(a)                                  Appropriate provision may be made for the
protection of such option by the substitution on an equitable basis of
appropriate shares of the surviving corporation, provided that the excess of the
aggregate Fair Market Value of the shares subject to such option immediately
before such substitution over the exercise price thereof is not more than the
excess of the aggregate fair market value of the substituted shares made subject
to option immediately after such substitution over the exercise price thereof;
or

 

(b)                                 The Committee may cancel such option.  In
such event, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the employee an amount of cash (less normal
withholding taxes) equal to the excess of the highest Fair Market Value per
share of the Company Stock during the 60-day period immediately preceding the
merger, consolidation or reorganization over the option exercise price,
multiplied by the number of shares subject to such option.

 

6.07A                 Merger, Consolidation or Reorganization in which Company
is Surviving Corporation.  In the event of a merger, consolidation or
reorganization with another corporation in which the Company is the surviving
corporation but the Company Stock ceases to be publicly traded, the Committee
shall, subject to the approval of the Board of Directors of the Company, or the
board of directors of any corporation assuming the obligations of the Company
hereunder, take action regarding each outstanding and unexercised option
pursuant to either clause (a) or (b) below:

 

(a)                                  Appropriate provision may be made for the
protection of such option by the substitution on an equitable basis of
appropriate shares of a related corporation, provided that the excess of the
aggregate Fair Market Value of the shares subject to such option immediately
before such substitution over the exercise price thereof is not more than the
excess of the aggregate fair market value of the substituted shares made subject
to option immediately after such substitution over the exercise price thereof;
or

 

(b)                                 The Committee may cancel such option.  In
such event, the Company, or the corporation assuming the obligations of the
Company hereunder,

 

6

--------------------------------------------------------------------------------


 

shall pay the employee an amount of cash (less normal withholding taxes) equal
to the excess of (i) the value, as determined by the Committee, of the property
(including cash) received by the holder of a share of Company Stock as a result
of such event over (ii) the exercise price of such option, multiplied by the
number of shares subject to such option.

 

6.08                           Dissolution or Liquidation.  Anything contained
herein to the contrary notwithstanding, on the effective date of any dissolution
or liquidation of the Company, the holder of each then outstanding and
unexercised option shall receive the cash amount described in 6.07(b) hereof and
such option shall be cancelled.

 

6.09                           Conditional Cashless Exercise.  In connection
with the Company’s tender offer to purchase shares of Company stock to be dated
on or about October 4, 1999 (the “Offer”), a Grantee may elect a conditional
cashless exercise of the Grantee’s options which are then exercisable.  The
conditional cashless exercise will permit a Grantee to exercise the option only
if, and to the extent, the Company will actually purchase the option shares in
the Offer.  If after taking into account any proration, the Company purchases
less than all of the option shares which the Grantee has tendered in the Offer,
the options will be exercised, and the option shares purchased, in the order
designated by the Grantee in an option election form.  If any of the tendered
option shares are not purchased, the related options will not be considered to
have been exercised and will remain outstanding.  The Grantee will not be
required to pay cash for the exercise price, and the consideration received by
the Grantee whose option shares are purchased in a conditional cashless exercise
will be the difference between the purchase price per share in the Offer and the
exercise price per share relating to the option shares so purchased (less
applicable tax withholding).

 

VII.                            RESTRICTED STOCK.

 

7.01                           Administration.  Shares of restricted stock may
be issued either alone or in addition to other Awards granted under the Plan. 
The Committee shall determine the Eligible Employees to whom and the time or
times at which grants of restricted stock will be made, the number of shares to
be awarded, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards.  The Committee may
condition the grant of restricted stock upon the attainment of specified
performance goals so that the grant would qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.  In such case,
the performance goals that may be used by the Committee shall be based on any
one or more of the following, as determined by the Committee: the amount of
consolidated operating income expressed as a percentage of net sales and the
return on net assets of the Company and any subsidiary.  The Committee may also
condition the grant of restricted stock upon such other conditions, restrictions
and contingencies as the Committee may

 

7

--------------------------------------------------------------------------------


 

determine.  The provisions of restricted stock Awards need not be the same with
respect to each recipient.

 

7.02                           Awards.  Restricted stock Awards shall take the
form of a registration of the shares of restricted stock in book-entry form with
the Company’s transfer agent.  Such book-entry registration shall include an
appropriate notation referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:

 

“The transferability of the shares of stock evidenced by this book-entry
registration are subject to the terms and conditions (including forfeiture) of
the OshKosh B’Gosh, Inc. 1994 Incentive Stock Plan and a Restricted Stock
Agreement.  Copies of such Plan and Agreement are on file at the offices of
OshKosh B’Gosh, Inc.”

 

7.03                           Terms and Conditions.  Shares of restricted stock
shall be subject to the following terms and conditions:

 

(a)                                  Until the applicable restrictions lapse,
the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of restricted stock.

 

(b)                                 The Grantee shall have, with respect to the
shares of restricted stock, all of the rights of a stockholder of the Company,
including the right to vote the shares and the right to receive any cash
dividends.  Unless otherwise determined by the Committee, cash dividends shall
be automatically paid in cash and dividends payable in Company Stock shall be
paid in the form of additional restricted stock.

 

(c)                                  Except to the extent otherwise provided in
the applicable Restricted Stock Agreement and (d) below, all shares still
subject to restriction shall be forfeited by the Grantee upon termination of a
Grantee’s employment for any reason.

 

(d)                                 In the event of hardship or other special
circumstances of a Grantee whose employment is involuntarily terminated (other
than for cause), the Committee may waive in whole or in part any or all
remaining restrictions with respect to such Grantee’s shares of restricted
stock.

 

(e)                                  If and when the applicable restrictions
lapse, unlegended certificates for such shares shall be delivered to the Grantee
or an appropriate unrestricted book-entry registration of the shares in the
Grantee’s name shall be made in the records of the Company’s transfer agent.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Each Award shall be confirmed by, and be
subject to the terms of, a Restricted Stock Agreement.

 

VIII.                        WITHHOLDING TAXES.

 

8.01                           General Rule.  Pursuant to applicable federal and
state laws, the Company is or may be required to collect withholding taxes upon
the exercise of an option or the lapse of stock restrictions.  The Company may
require, as a condition to the exercise of an option or the issuance of a stock
certificate, that the Grantee concurrently pay to the Company (either in cash
or, at the request of Grantee but in the discretion of the Committee and subject
to such rules and regulations as the Committee may adopt from time to time, in
shares of Delivered Stock) the entire amount or a portion of any taxes which the
Company is required to withhold by reason of such exercise or lapse of
restrictions, in such amount as the Committee or the Company in its discretion
may determine.

 

8.02                           Withholding from Shares to be Issued.  In lieu of
part or all of any such payment, the Grantee may elect, subject to such rules
and regulations as the Committee may adopt from time to time, or the Company may
require that the Company withhold from the shares to be issued that number of
shares having a Fair Market Value equal to the amount which the Company is
required to withhold.

 

8.03                           Special Rule for Insiders.  Any such request or
election (to satisfy a withholding obligation using shares) by an individual who
is subject to the provisions of Section 16 of the Securities Exchange Act of
1934 shall be made in accordance with the rules and regulations of the
Securities and Exchange Commission promulgated thereunder.

 

IX.                                IX.  GENERAL

 

9.01                           Nontransferability.  Unless otherwise specified
by the Committee, no Award granted under the Plan shall be transferable or
assignable except by last will and testament or the laws of descent and
distribution.  During the Grantee’s lifetime, options shall be exercisable only
by the Grantee or by the Grantee’s guardian or legal representative.

 

9.02                           General Restriction.  Each Award shall be subject
to the requirement that if at any time the Board or the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of securities upon any securities exchange or under any state or federal law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such option
or the issue or purchase of securities thereunder, such option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval

 

9

--------------------------------------------------------------------------------


 

shall have been effected or obtained free of any conditions not acceptable to
the Board or the Committee.

 

9.03                           Expiration and Termination of the Plan.  Awards
may be granted under the Plan at any time and from time to time, prior to August
8, 2004, the date on which the Plan will expire, except as to Awards then
outstanding under the Plan, which shall remain in effect until they have been
exercised, the restrictions have lapsed or the Awards have expired or been
forfeited.  The Plan may be abandoned or terminated at any time by the Board of
Directors of the Company, except with respect to any Awards then outstanding
under the Plan.

 

9.04                           Amendments.  The Board may from time to time
amend, modify, suspend or terminate the Plan; provided, however, that no such
action shall (a) impair without the Grantee’s consent any Award theretofore
granted under the Plan or deprive any Grantee of any shares of Company Stock
which he or she may have acquired through or as a result of the Plan or (b) be
made without shareholder approval where such approval would be required as a
condition of compliance with Rule 16b-3.

 

9.05                           Construction.  Except as otherwise required by
applicable federal laws, the Plan shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin.

 

10

--------------------------------------------------------------------------------